J-S26030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 WILLIAM TYREE LINCOLN                :
                                      :
                   Appellant          :   No. 402 MDA 2022

   Appeal from the Judgment of Sentence Entered September 21, 2021
  In the Court of Common Pleas of Lycoming County Criminal Division at
                    No(s): CP-41-CR-0001236-2019

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 WILLIAM TYREE LINCOLN                :
                                      :
                   Appellant          :   No. 403 MDA 2022

   Appeal from the Judgment of Sentence Entered September 21, 2021
  In the Court of Common Pleas of Lycoming County Criminal Division at
                    No(s): CP-41-CR-0001786-2019

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 WILLIAM TYREE LINCOLN                :
                                      :
                   Appellant          :   No. 404 MDA 2022

   Appeal from the Judgment of Sentence Entered September 21, 2021
  In the Court of Common Pleas of Lycoming County Criminal Division at
                    No(s): CP-41-CR-0001792-2019
J-S26030-22


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                     FILED: SEPTEMBER 21, 2022

        In these consolidated appeals1, William Tyree Lincoln (Appellant)

appeals from the judgment of sentence imposed in the Lycoming County Court

of Common Pleas following his jury conviction of multiple counts of delivery of

controlled substances, possession with intent to deliver controlled substances

(PWID), criminal use of a communication facility,2 and related offenses at

three separate dockets. On appeal, Appellant contends the trial court abused

its discretion when it (1) permitted the Commonwealth to admit into evidence

a surveillance video that was not disclosed to Appellant until midway through

the first day of trial, and (2) imposed a manifestly excessive sentence. For

the reasons below, we affirm.

        The trial court provided a detailed recitation of the facts underlying

Appellant’s convictions in its opinion disposing of Appellant’s post-sentence

motion, which we need not reiterate herein.           See Trial Ct. Op. & Order,

1/26/22, at 3-9.          In summary, on March 29, 2019, Detective Curt

Loudenslager of the Lycoming County District Attorney’s Office conducted a

controlled buy of cocaine from Appellant using a confidential informant (CI

#1). Id. at 3. Thereafter, Pennsylvania State Police Trooper Andrew Corl

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   This Court consolidated the appeals sua sponte. See Order, 3/30/22.

2   35 P.S. § 780-113(a)(30); 18 Pa.C.S. § 7512(a).


                                           -2-
J-S26030-22



conducted four additional controlled buys of heroin from Appellant — on July

16, 17, 23, and 24, 2019 — using another CI (CI #2).            See id. at 4-6.

Laboratory testing of all the narcotics sold by Appellant revealed the presence

of cocaine, heroin, and 3-methylfentanyl.3       Id. at 6.   Officers executed a

search warrant at Appellant’s residence on July 25th and recovered “significant

amounts of heroin, crack cocaine, methamphetamine, and cocaine[;]” some

of the packages were stamped with the same notation as those sold to the

CI’s. Id. at 7-8. The officers also recovered syringes, facemasks and digital

scales, as well as more than $5,000 in cash, including $440.00 of the

prerecorded buy money. Id.

        Appellant was subsequently charged at three separate dockets: (1) at

Docket No. CP-41-CR-0001786-2019 (1786-2019), relating to the March 29,

2019, controlled buy, he was charged with one count each of delivery of

controlled substances, PWID, possession of controlled substances,4 and

criminal use of a communication facility; (2) at Docket No. CP-41-CR-

00001792, relating to the July 2019 controlled buys, he was charged with four

counts each of delivery of controlled substances, PWID, possession of

controlled substances, criminal use of a communication facility, and

____________________________________________


3 “3-Methylfentanyl is . . . an analog of the potent opioid, fentanyl[,] one of
the most powerful opioid drugs sold illegally[,] and is estimated to be between
400-6000 times more potent than morphine in certain cases.”
https://pubchem.ncbi.nlm.nih.gov/compound/Mefentanyl.

4   35 P.S. §§ 780-113(a)(30).


                                           -3-
J-S26030-22



possession of drug paraphernalia;5 and (3) at Docket No. CP-41-CR-

00001236, relating to the evidence recovered during the execution of the

search warrant, he was charged with four counts of PWID, five counts of

possession of controlled substances, and one count of possession of drug

paraphernalia.6 On July 28, 2020, the trial court granted the Commonwealth’s

motion to consolidate the three dockets for trial. See Order, 7/28/20.

        Appellant’s jury trial began on April 29, 2021. Detective Loudenslager

and another officer identified Appellant as the person who sold CI #1 the drugs

during the March 29th transaction.             See N.T., 4/29/21, at 35-36, 51-53.

Additionally, the Commonwealth presented surveillance video footage of the

March 29th controlled buy. Id. at 51-52. The Commonwealth then began its

direct examination of Trooper Corl regarding the controlled buys he conducted

in July of 2019. Trooper Corl described the July 16th and 17th transactions,

and identified Appellant as the target of the investigation, before the trial court

broke for lunch. See id. at 69-93.

        After the lunch break, the Commonwealth’s attorney informed the court

that earlier that morning, “in preparation for trial a detective found a video

that was not known to either the Commonwealth or” Appellant. N.T., 4/29/21,
____________________________________________


5   35 P.S. §§ 780-113(a)(32).

6 At Docket 1236-2019, Appellant was also charged with two violations of the
Uniform Firearms Code, persons not to possess firearms and possession of a
firearm with altered manufacturer’s number. See 18 Pa.C.S. §§ 6105(a),
6110.2. On July 8, 2020, the trial court granted Appellant’s oral motion to
sever those charges for trial. See Order, 7/8/20.


                                           -4-
J-S26030-22



at 99-100. The Commonwealth’s attorney stated they “learned of” the video

“at about 11 a.m.” and had their first opportunity to view it during the lunch

break, at which time they also turned over the video to Appellant’s counsel.

Id. at 100. Counsel described the video as “depict[ing the] hand-to-hand

transaction” of the controlled buy conducted on July 17, 2019.          Id.    The

Commonwealth’s attorney explained:

       I’m not seeking to play this today. . . . I certainly want to give
       [Appellant’s counsel] a chance to review it and go over it with their
       client, but I would be seeking to play it tomorrow morning.

Id. Counsel assured the court that they were “personally unaware” of the

existence of the video until that morning, when one of the detectives

discovered it “unmarked today when going through” pretrial preparation. Id.

at 101.

       Appellant’s counsel “strongly object[ed]” to the introduction of the

video, noting “it does affect trial strategy and . . . disposition[,]” and implied

that had the video been turned over in a timely manner, Appellant may have

accepted a guilty plea. N.T., 4/29/21, at 101-02. The trial court then briefly

excused the jury to provide Appellant the opportunity to review the video

footage with counsel. See id. at 104-05. After a 15 minute break, the trial

resumed, and the Commonwealth continued its direct examination of Trooper

Corl. Id. at 105. The Commonwealth presented four additional witnesses,

including both CI’s, before the trial was recessed for the day. See id. at 139-

201.    During CI #2’s testimony, the Commonwealth played for the jury

surveillance video footage of the July 24th transaction. See id. at 165-67.

                                       -5-
J-S26030-22



       The next morning, the Commonwealth resumed its case-in-chief. See

N.T., 4/30/21 (a.m.),7 at 6-7. Before resting, the Commonwealth introduced,

and played for the jury, the video footage of the July 17th controlled buy. See

id. at 78-81. Appellant did not testify or present any witnesses in his defense.

That same day, the jury returned a verdict of guilty on all charges.

       On September 21, 2021, the trial court sentenced Appellant to an

aggregate term of 17 years’, three months’ to 34½ years’ imprisonment,

consecutive to any sentence he was then serving.         Specifically, the court

imposed consecutive, standard range, sentences for each of the five counts of

delivery of controlled substances at Dockets 1786-2019 and 1792-2019, and

three of the four counts of PWID at Docket 1236-2019.            The court also

imposed sentences of 12 to 24 months’ imprisonment for each of the five

counts of criminal use of a communication facility at Dockets 1786-2019 and

1792-2019, but directed that those sentences run concurrent to each other,

and concurrent to other sentences imposed.          The court determined the

remaining convictions merged for sentencing purposes.

       Appellant filed a timely post-sentence motion challenging the sufficiency

of the evidence, the court’s denial of his request to drug test the CI’s, the

____________________________________________


7 The certified record contains three transcripts dated April 30, 2019. One
notes that the proceedings commenced at 9:00 a.m. and concluded at 11:46
a.m. We will refer to that transcript as “N.T., 4/30/19 (a.m.).” The second
transcript is labeled “Closing Arguments,” and includes the proceedings
following the lunch break until the jury was excused to deliberate. The last
transcript is labeled “Jury Trial-Verdict,” and includes only the jury’s verdict.


                                           -6-
J-S26030-22



court’s admission of the surveillance video disclosed mid-trial, and the

discretionary aspects of his sentence.         Following a hearing,8 the trial court

denied Appellant’s motion on January 26, 2022.               These timely appeals

followed.9

       Appellant raises two claims for our review:10

       I. Whether the trial court abused its discretion by allowing the
       Commonwealth to admit previously undiscovered video halfway
       through the first day of trial?

       II. Whether the trial court abused its discretion when imposing
       an aggregate sentence of 207 to 414 months in a state
       correctional institution?

Appellant’s Brief at 6.

       Appellant’s first issue challenges the trial court’s decision to permit the

Commonwealth to introduce into evidence a surveillance video of the July 17,

2019, controlled buy, when the video was not provided to Appellant until

____________________________________________


8 Although the trial court indicates a hearing was conducted on November 4,
2021, the certified record does not include a transcript from that hearing.
Nevertheless, we conclude the absence of that transcript does not hamper our
review.

9 Appellant filed separate notices of appeal at each docket. He also timely
complied with the trial court’s directive to file a Pa.R.A.P. 1925(b) concise
statement of errors complied of on appeal at each docket. The court
subsequently filed a joint opinion on March 22, 2022, in which it relied upon
its prior opinion and order disposing of Appellant’s post-sentence motions.

10In his Rule 1925(b) statements, Appellant also challenged the sufficiency of
the evidence supporting his convictions — a claim he does not assert in his
brief. See Appellant’s Concise Statement of Matters Complained of on
Appellant Pursuant to Rule 1925(b) Order, 3/21/22, at 1 (unpaginated). Thus,
any sufficiency challenge is waived.


                                           -7-
J-S26030-22



midway through the first day of trial. See Appellant’s Brief at 10. Appellant

maintains “the late disclosure severely hampered [his] ability to evaluate the

testimony of Trooper . . . Corl regarding the alleged controlled buy on July 17

and attempt to impeach on cross[-]examination.” Id. Because the trooper

testified about the July 17th transaction before the video was provided,

Appellant insists the “delay severely hampered any chance [he] had to use

the video to impeach” the trooper by comparing “the details of the testimony

with . . . what the video showed.” Id. at 11. He notes that there were no

other photographs or videos of the July 17th incident.        Id.   Furthermore,

because the impeachment of Trooper Corl on this transaction could “affect

[his] credibility . . . overall,” Appellant requests a new trial on all three

dockets. Id.

      Preliminarily, we note there is no dispute that the video surveillance

recording at issue was subject to mandatory disclosure pursuant to

Pennsylvania Rule of Criminal Procedure 573(B)(1)(g) (when requested by the

defense, the Commonwealth is required to provide, inter alia, “recordings of

any electronic surveillance”). Moreover, the Commonwealth’s duty to disclose

such evidence is ongoing. Pa.R.Crim.P. 573(D).          Nevertheless, Rule 573

provides that the remedy for a violation of the mandatory disclosure rules is

a matter within the discretion of the trial court:

      (E) Remedy. If at any time during the course of the proceedings
      it is brought to the attention of the court that a party has failed to
      comply with this rule, the court may order such party to permit
      discovery or inspection, may grant a continuance, or may prohibit
      such party from introducing evidence not disclosed, other than

                                      -8-
J-S26030-22


      testimony of the defendant, or it may enter such other order as it
      deems just under the circumstances.

Pa.R.Crim.P. 573(E).

      Our review of a trial court’s ruling concerning a discovery violation is

guided by the following:

      The trial court has broad discretion in choosing the appropriate
      remedy for a discovery violation. Our scope of review is whether
      the court abused its discretion in not excluding evidence pursuant
      to Rule 573(E). A defendant seeking relief from a discovery
      violation must demonstrate prejudice. A violation of discovery
      does not automatically entitle appellant to a new trial. Rather, an
      appellant must demonstrate how a more timely disclosure would
      have affected his trial strategy or how he was otherwise
      prejudiced by the alleged late disclosure.

Commonwealth v. Causey, 833 A.2d 165, 171 (Pa. Super. 2003) (citations

and quotations marks omitted).

      Here, the trial court provided the following reasons for denying

Appellant’s request to exclude the July 17th surveillance video:

      The video of the second controlled purchase was incredibly similar
      to other various video surveillance conducted and admitted into
      evidence at [Appellant’s] trial. [Appellant] and his counsel would
      have known and been able to anticipate the issues to their trial
      strategy upon their first viewing of the other videos of the
      controlled buys [Appellant] was charged with. Furthermore, the
      video was delivered to [Appellant’s] counsel over the lengthy
      lunch break, the [trial c]ourt dismissed the jury to provide an
      opportunity for [Appellant] and his counsel to view the video
      together, and the video was not admitted into evidence or played
      for the jury until the following day. Therefore, [Appellant] had
      ample time to prepare a defense to a comparable video
      demonstrating similar conduct as the other videos admitted into
      evidence and this did not overly prejudice him. . . .

Trial Ct. Op. & Order at 11.




                                     -9-
J-S26030-22



      Upon our review, we conclude Appellant has failed to demonstrate the

trial court’s ruling constituted an abuse of discretion.   The Commonwealth

turned over the video footage at issue shortly after it was discovered. The

trial court then provided Appellant the opportunity to view the footage with

defense counsel before the testimony proceeded. Further, the Commonwealth

did not introduce the video, or display it to the jury, until the next day —

providing Appellant’s counsel with even more time to analyze, and prepare a

rebuttal for, the footage.

      We also reject Appellant’s claim that the Commonwealth’s delay in

disclosing the video “severely hampered” his ability to impeach Trooper Corl.

See Appellant’s Brief at 11. The Commonwealth began its direct examination

of Trooper Corl on the morning of July 29, 2021. After detailing the July 16th

transaction, Trooper Corl described the July 17th controlled buy immediately

before the lunch break. See N.T., 4/29/21, at 81-93. During that lunch break

the Commonwealth provided the video to Appellant.       See id. at 100. Before

the Commonwealth resumed Trooper Corl’s direct examination, the trial court

provided Appellant the opportunity to review the surveillance footage with his

counsel.   Id. at 103-05.     The Commonwealth then continued its direct

examination of Trooper Corl, after which Appellant cross-examined the

trooper. Thus, Appellant’s bald allegation that his delayed receipt of the video

hindered his ability to impeach Trooper Corl is specious, since he was able to

view the video shortly after the trooper’s testimony regarding that specific

transaction. Moreover, even now Appellant fails to identify any grounds for

                                     - 10 -
J-S26030-22



impeachment of Trooper Corl’s testimony that he became aware of only after

viewing the surveillance video. Because Appellant has not demonstrated he

was prejudiced by the late disclosure of the video, we conclude no relief is

warranted on this claim. See Causey, 833 A.2d at 171.

      Next, Appellant challenges the discretionary aspects of his sentence. It

is well established that such a challenge does not entitle an appellant to

“review as of right.” Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa.

Super. 2015) (en banc) (citation omitted). Rather,

      [b]efore this Court can address such a discretionary challenge, an
      appellant must comply with the following requirements:

         An appellant challenging the discretionary aspects of his
         sentence must invoke this Court’s jurisdiction by satisfying
         a four-part test: (1) whether appellant has filed a timely
         notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
         the issue was properly preserved at sentencing or in a
         motion to reconsider and modify sentence, see Pa.R.Crim.P.
         [720]; (3) whether appellant’s brief has a fatal defect,
         Pa.R.A.P. 2119(f); and (4) whether there is a substantial
         question that the sentence appealed from is not appropriate
         under the Sentencing Code.

Id. (citation omitted).

      Here, Appellant properly preserved his claim in a timely filed post-

sentence motion before the trial court, and a timely appeal before this Court.

Moreover, he included the requisite Pa.R.A.P. 2119(f) statement of reasons

for allowance of appeal in his brief.         See Appellant’s Brief at 12-13.

Accordingly, we must now consider whether Appellant’s claim presents a

substantial question justifying our review.




                                    - 11 -
J-S26030-22



      An appellant “presents a substantial question when he sets forth a

plausible argument that the sentence violates a provision of the sentencing

code or is contrary to the fundamental norms of the sentencing process.”

Commonwealth v. Conte, 198 A.3d 1169, 1174 (Pa. Super. 2018) (citation

omitted).   In the present case, Appellant contends that the aggregate

sentence imposed by the trial court is “manifestly excessive in relation to his

criminal conduct.”   Appellant’s Brief at 12.   Although his sentences all fell

within the standard range of the guidelines, Appellant maintains the court’s

decision to impose “consecutive sentences for each of the Delivery and [PWID]

charges,” led to an unduly harsh sentence “in light of the particular conduct

alleged, the circumstances of the offenses, and the total length of

imprisonment.”    Id.   We conclude these allegations raise a substantial

question for our review. See Commonwealth v. Dodge, 77 A.3d 1263, 1270

(Pa. Super. 2013) (“[A] defendant may raise a substantial question where he

receives consecutive sentences within the guideline ranges if the case involves

circumstances where the application of the guidelines would be clearly

unreasonable, resulting in an excessive sentence[.]”) (emphasis omitted);

Commonwealth v. Mastromarino, 2 A.3d 581, 587 (Pa. Super. 2010) (a

substantial question is raised when “the decision to sentence consecutively

raises the aggregate sentence to, what appears upon its face to be, an

excessive level in light of the criminal conduct at issue”). Thus, we proceed

to address Appellant’s sentencing challenge on appeal.




                                    - 12 -
J-S26030-22



      Preliminarily we note:   “Sentencing is a matter vested in the sound

discretion of the sentencing judge, and a sentence will not be disturbed on

appeal absent a manifest abuse of discretion.” Caldwell, 117 A.3d at 770

(citation omitted). Thus, we review the sentence imposed by the trial court

for an abuse of discretion. Id.

      In this context, an abuse of discretion is not shown merely by an
      error in judgment. Rather, the appellant must establish, by
      reference to the record, that the sentencing court ignored or
      misapplied the law, exercised its judgment for reasons of
      partiality, prejudice, bias or ill will, or arrived at a manifestly
      unreasonable decision.

Id. (citation omitted).

      Appellant argues the court’s imposition of consecutive sentences for

offenses which did not “involve violence or the threat of violence[,]” was

excessive under the circumstances. Appellant’s Brief at 15. He emphasizes

he was “convicted of five deliveries to two individuals[.]”    Id.   Moreover,

although the trial court referred to Appellant’s crimes as an “operation” and

mentioned the racketeering law, he insists “there was nothing presented — or

alleged — to indicate [his] participation in some larger scheme.”           Id.

Appellant also maintains that the danger to the community as a result of his

crimes is “already taken into consideration by the increased offense gravity

score” applicable for the delivery of any controlled substances containing

fentanyl. Id. Lastly, Appellant contends the trial court did not consider the

fact that he faces additional time because he was on state parole when he

committed the present offenses. See id. at 14. Appellant states that while


                                    - 13 -
J-S26030-22



“a defendant should not be entitled to a reduced sentence merely because he

is on parole and is facing a violation[,]” a sentencing court should consider

the ”likely effect” of the violation “when weighing whether a sentence within

the standard guideline ranges is excessive under the circumstances of a

particular case.” Id.

      Our review of the trial court’s explanation for the sentence imposed at

the sentencing hearing reveals no abuse of discretion. Preliminarily, we note

the trial court acknowledged that it reviewed Appellant’s pre-sentence

investigation report before the hearing, and restated, on the record, much of

the information contained in the report. See N.T., 9/21/21, at 3-6. Thus, we

presume the trial court “properly considered and weighed all relevant factors

in fashioning [Appellant’s] sentence.”    See Commonwealth v. Baker, 72

A.3d 652, 663 (Pa. Super. 2013) (citation omitted).

      Further, we conclude the court provided ample reasons for imposing

consecutive sentences for each delivery charge involving the controlled buys,

and three of the four PWID charges relating to the search warrant. We first

emphasize the court sentenced Appellant only on the delivery convictions of

the five controlled buys, finding the charges of PWID, possession of controlled

substances, and possession of drug paraphernalia merged.              See N.T.,

9/21/21, at 14. With regard to the convictions at Docket 1792-2016 — the

four controlled buys in July of 2019 — the trial court explained that it

“struggled with [treating] multiple transactions . . . like one big group because

they are four separate transactions and . . . if [it] had four people come in

                                     - 14 -
J-S26030-22



with each one of those transactions, they would be getting four sentences.”

Id. at 13. The court further commented:

      [V]olume dealers are not entitled to volume discounts. Because
      what deterrent . . . would that be for people to stop selling drugs
      generally, let alone stop selling drugs as a continuing operation. .
      ..

Id.

      Moreover, with regard to PWID charges at Docket 1236-2019, relating

to evidence recovered during the search warrant, the court imposed

consecutive sentences for each charge involving a different drug: cocaine and

fentanyl, cocaine, and methamphetamine. See N.T., 9/21/21, at 16. The

court explained:

      I accept the fact that there was . . . a search warrant that was
      utilized in this case; but once again, if a client is dealing in multiple
      drugs they shouldn’t be able to get the benefit of they’re a one-
      stop shop. . . . I mean the guidelines are different for different
      drugs for a reason so for me to not factor that in would be to
      disregard what the legislature has identified when a person is in
      possession of these particular charges for the purpose of
      delivering them, they should be punished for that and then that
      begs the question if I do all of that what type of life sentence am
      I essentially imposing because of the number of charges and the
      number of months is so large. . . . And this is a tough one for me
      because of the fact you have so many . . . what I would consider
      to be systematic aggravating factors, the fact that you were on
      parole, the fact that you have a high prior record score, the fact
      that you weren’t just selling marijuana, you were selling fentanyl,
      you were selling methamphetamine, offenses that have . . . a high
      offense gravity score. . . . [I]t just adds up to a very long
      sentence. But . . . if I don’t go along with that then the thought
      is maybe selling drugs in this type of quantity over this period of
      time isn’t such a big deal and that’s absolutely not what I want to
      say.




                                       - 15 -
J-S26030-22



Id. at 14-15. Thus, our review reveals ample support for the court’s decision

to impose consecutive, as opposed to concurrent, sentences. It is well-settled

that a defendant “is not entitled to a volume discount for his crimes.”

Commonwealth v. Swope, 123 A.3d 333, 341 (Pa. Super. 2015).

      With regard to Appellant’s claim that the court did not consider his

impending parole violation, the court explicitly stated that it intended to run

the present sentence consecutive to any parole violation sentence Appellant

may receive:    “[F]or me there are two separate interests.         You’re on

supervision and then you commit a new offense you should have separate and

independent punishments for those.” N.T., 9/21/21, at 12. Again, the court’s

reasoning reveals no abuse of discretion.

      Furthermore, contrary to Appellant’s characterization, the court did not

imply that Appellant’s business was part of a larger operation, or that he

should have been charged with racketeering. Rather, the court commented:

      . . . I struggle with a sentence of any less than this would
      depreciate the seriousness of what you did and how serious a
      problem controlled substances are in Lycoming County and how
      many, many cases that I deal with are one transaction and this
      isn’t just one, this is two cases; but with a series of five
      transactions and pretty significant quantities and then fentanyl on
      top of that and then a search warrant, which says that this wasn’t
      a one time or a two time or a very small time, that this was a
      significant operation that you were engaging in, at least that’s
      the evidence that the jury found and that a sentence of any less
      than this would send the wrong message . . . about not just what
      I as a Judge thinks about drug delivery in this county; but what I
      think . . . the legislature thinks about this as well . . .




                                    - 16 -
J-S26030-22



N.T., 9/21/21, at 17 (emphasis supplied). Although the trial court mentioned

the racketeering law, it did so only to note that racketeering is a “separate

and distinct charge[.]” Id. at 13. The court did not imply that it believed

Appellant should have been charged with that offense.

      Therefore, upon our review, we conclude the trial court provided ample

reasons for the imposition of Appellant’s sentence. Although the sentence is

lengthy, that is primarily due to the number of convictions and separate

transactions, Appellant’s significant prior record, and the type and amount of

narcotics recovered, rather than any abuse of discretion on the part of the

trial court. Thus, no relief is warranted.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2022




                                     - 17 -